UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 95-5207

KITTRELL BERNARD DECATOR,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 95-5208

CRAIG LAMONT SCOTT,
Defendant-Appellant.

Appeals from the United States District Court
for the District of Maryland, at Baltimore.
Frank A. Kaufman, Senior District Judge.
(CR-94-281-K)

Argued: November 1, 1996

Decided: December 11, 1997

Before ERVIN, Circuit Judge, BOYLE, Chief United States District
Judge for the Eastern District of North Carolina, sitting by
designation, and JACKSON, United States District Judge for the
Eastern District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished opinion. Chief Judge Boyle wrote the
majority opinion, in which Judge Ervin joined. Judge Jackson wrote
a dissenting opinion.
COUNSEL

ARGUED: Michael J. Moran, Towson, Maryland, for Appellant
Decator; Raymond D. Kline, Alexandria, Virginia, for Appellant
Scott. James G. Warwick, Assistant United States Attorney, Balti-
more, Maryland, for Appellee. ON BRIEF: Lynne A. Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

BOYLE, Chief District Judge:

Kittrell Bernard Decator and Craig Lamont Scott appeal their con-
victions for bank robbery on the grounds that the district court
improperly denied various motions to suppress physical evidence.
Because we find no error in the district court's denial of the suppres-
sion motions, the judgments of conviction are affirmed.

I

On June 8, 1994, at approximately 10:15 a.m., federal and county
law enforcement officers learned of a robbery in progress at Maryland
National Bank in Baltimore County, Maryland. By the time officers
arrived at the bank, the robbers had fled the scene.

In the course of interviewing bank employees and customers who
had witnessed the crime, officers learned that two men, one of whom
was noticeably taller and larger than the other, had entered the bank
wearing dark face masks, or hoods, with oval-shaped openings around
the eyes. One of the men was wearing a sweatshirt with a "cross-oar"
design emblazoned on the front, and both men were wearing white,
rubber gloves, and carrying what witnesses described as "machine
pistols."

                    2
During the course of the robbery, the two men reportedly disarmed
a security guard of his .357 magnum revolver, and then ordered bank
employees to open the bank's vault and fill a grey duffel bag with
money. Bank employees told investigating officers that some of the
money that was placed in the grey duffel bag contained security dye
packs, which explode upon detonation and stain anything in the vicin-
ity a dark red color.

According to witnesses, when the two men left the bank, red smoke
began trailing from a bag that one of them carried, suggesting that a
dye pack had exploded. The two men then jumped into a dark Toyota
pickup truck, and drove away from the scene. Some witnesses
reported seeing a third male, and possibly a fourth, in the pickup truck
as it drove away.

One witness followed the pickup truck and recorded the license
plate number. The officers at the scene traced the license number, and
learned that the truck belonged to Kittrell Bernard Decator, twenty-
three (23) years of age. Baltimore Gas and Electric Company records
disclosed that Decator's current address was 2348 Eutaw Place, in
Baltimore City, Maryland.

On the basis of the above information, law enforcement officers set
up surveillance in the vicinity of 2348 Eutaw Place at approximately
12:30 p.m. that afternoon. At 3:20 p.m., officers saw a dark green
Toyota Camry driven by a young male drive slowly down the alley
to the rear of 2348 Eutaw Place. The driver slowly backed the Camry
into a parking pad near the rear of 2348 Eutaw Place, at which point
the Camry was no longer in the view of the surveilling officers. About
ten minutes later, the Camry pulled out of the parking pad and began
to drive down the alley, and surveilling officers saw that there was
now a second male, heavier in build than the driver, sitting in the pas-
senger seat.

Detectives Ballard and Palmier, both of whom, from opposite ends
of the alley, had watched the Camry drive down the alley and enter
the parking pad, stopped the Camry as it now attempted to drive
away. Ballard pulled his car in front of the Camry to block its path,
and Palmier approached the Camry on foot. According to Ballard, the
reason he blocked the Camry's path was to "check out the possibility

                    3
that this may be the individual who robbed the bank." The detectives
immediately identified themselves as police officers, requested that
the occupants of the car keep their hands in view, and then asked the
two occupants of the car for identification. The driver of the car pro-
duced a Maryland driver's license that bore the name Kittrell Decator,
and the man in the passenger seat produced identification indicating
that he was Jonathan Mark Jones. Decator told Detective Ballard that
the Camry was a rental car and that he had taken his truck to a repair
shop earlier in the day.

Upon learning that Decator, the registered owner of the getaway
truck used in that morning's bank robbery, was an occupant of the
Camry, the detectives asked both occupants to step out of the car.
Other agents conducting surveillance in the vicinity of 2348 Eutaw
Place were summoned to the location where the Camry had been
stopped. The detectives noted that the man who had been sitting in the
passenger seat, Jones, was taller and heavier than Decator, which
matched the physical description of the two men who had robbed the
bank earlier that day. Decator and Jones were patted down for weap-
ons, and, none having been found, the two men were then asked to
step away from each other so that each could be independently inter-
viewed. The two men were neither handcuffed nor informed that they
were under arrest.

Detective Kenneth Ziegler of the Baltimore County Police Depart-
ment asked Decator to accompany him to Ziegler's car. The two did
not enter Ziegler's car, but remained standing in front of it. Detective
Ziegler told Decator that he had some questions about Decator's
truck, but before asking Decator any specific question, Detective
Ziegler apprised Decator of his Miranda rights, and informed Decator
that he was not under arrest. At the suppression hearing, Detective
Ziegler testified that Decator acknowledged that he understood his
Miranda rights, and consented to be questioned.

Detective Ziegler asked Decator where his pickup truck was, and
Decator responded that his truck had been stolen earlier that day. This
story was inconsistent with Decator's earlier claim that his truck was
in the repair shop.

Shortly after Detective Ziegler began to question Decator, dye-
stained, white surgical gloves were discovered on the parking pad of

                    4
2348 Eutaw Place. The gloves matched the description of the gloves
worn by the two bank robbers, and the dark red dye on the gloves
appeared to have originated from an exploding dye pack.

At this point, law enforcement officers informed Decator and Jones
that they were under arrest. The car that Decator was driving at the
time of his arrest was later towed to police headquarters and searched
for evidence from the bank robbery. Inside the trunk was a backpack.
It contained two .9 mm handguns with fully loaded magazines, a
loaded .357 magnum revolver, a box of latex surgical gloves, two
black nylon face masks, and a sweatshirt with a"cross-oar" design
emblazoned on the front.

At the time of his arrest, Decator was wearing a digital pager on
his waist, which was seized by the officers. Detective Ziegler
accessed the pager's memory and discovered that Decator had
recently received several calls, all of which were from the same phone
number. The number was traced back to the switchboard of the How-
ard Johnson Motel on Route 40 in Baltimore County. Since law
enforcement officers could not determine the specific motel room
from which the call was made, surveillance was set up around the
perimeter of the motel, with especially close attention paid to the side
exits and rear entrance.

As two agents spoke with the clerk at the front desk of the motel,
officers watching the rear entrance of the motel observed a young
male, who later turned out to be Craig Lamont Scott, leave the rear
entrance carrying a grey, overstuffed, athletic bag. As the young man
walked away from the motel, he walked directly past Agent Dougher,
whose gun holster, and badge, were plainly in view. The young man
looked at Agent Dougher, smiled, and kept on walking. When Agent
Dougher learned from fellow officers that the young man had just
exited the rear entrance of the motel, Dougher called out and whistled
for Scott to stop. Scott ignored Agent Dougher and continued walk-
ing, towards and across Route 40, a congested road, and into West-
view Shopping Mall. Agent Dougher, placing his gun and badge out
of view in order not to alarm the mall's patrons, followed Scott inside
the mall. Agent Dougher located Scott and waited for him to finish
making a call at a pay phone. Agent Dougher then approached Scott
and identified himself as an FBI agent and asked to speak with him.

                    5
Scott asked Agent Dougher where his badge was and pointed to the
agent's left breast pocket. Agent Dougher, fearful that Scott might be
carrying a weapon, either on his person or in the athletic bag he was
holding, asked Scott to put the bag on the ground. Instead of comply-
ing, Scott turned and started to run. Agent Dougher rushed forward
and grabbed Scott by the arm, at which point Scott proceeded to strike
Agent Dougher in the head with the duffel bag. The duffel bag fell
out of Scott's hand, and Scott managed to free himself from
Dougher's grasp. Agent Dougher then chased Scott into Marshall's
department store and eventually caught up with him. A struggle
ensued. Scott once again freed himself from Dougher's grasp, but was
soon apprehended by a store security guard.

Detective Folio, who had followed Agent Dougher into the shop-
ping mall, and who had witnessed, from afar, Scott hurl the duffel bag
at Agent Dougher's head, recovered Scott's abandoned duffel bag
from the floor of the mall. Suspecting that there might be a loaded
weapon inside the bag, Detective Folio opened the bag and examined
the contents. The bag contained approximately $113,000.00 in United
States currency. Detective Folio also discovered, resting on the floor
of the mall next to Scott's grey duffel bag, a blue plastic bag contain-
ing money wrappers and money bands from the Maryland National
Bank.

Scott was arrested for assault on a federal officer and for bank rob-
bery. Officers searched his person and found a key to room 504 of the
Howard Johnson Motel. Since witnesses to the bank robbery had
reported seeing as many as four men in the pickup truck as it drove
away, law enforcement officers believed that an additional suspect
might still be at large, and thus entered Room 504 without first
obtaining a warrant. They conducted a cursory search, and finding no
other person in the room, they secured the room until a search warrant
could be obtained.* Upon obtaining a warrant to search Scott's hotel
_________________________________________________________________
*Detective Folio testified during the suppression hearing that the
search warrant application, which he assisted in filling out, was based
solely on information obtained independently of the initial, warrantless
search of the hotel room. According to Folio, the detectives who filled
out the search warrant application had received"no information at all"
from the officers who made the initial entry.

                    6
room, officers discovered Scott's fingerprints on the telephone, and
dye-stained towels.

Decator and Scott were indicted for the armed robbery of Maryland
National Bank which took place on June 8, 1994. The defendants
entered pleas of not guilty and filed motions to suppress physical evi-
dence. The motions to suppress physical evidence were denied by the
district court.

On November 15, 1994, Appellants Decator and Scott were con-
victed by a jury of the June 8, 1994, robbery of Maryland National
Bank, and of using and carrying a firearm in a crime of violence. On
February 24, 1995, the trial court sentenced both Decator and Scott
to terms of 12 years and three months.

Decator and Scott now appeal their convictions, arguing that the
district court erred in denying their motions to suppress physical evi-
dence. Appellants argue that the district court erred in (i) concluding
that law enforcement officers were constitutionally justified in stop-
ping the Toyota Camry; (ii) concluding that Decator knowingly, vol-
untarily, and intelligently waived his Miranda rights; (iii) concluding
that the warrantless search of the trunk of the Camry was supported
by probable cause; and (iv) concluding that the stop and searches
relating to Scott were reasonable or otherwise subject to an exception
to the warrant requirements. Appellants also argue that all evidence
seized from Scott was tainted and inadmissible, since the officers
were only able to locate Scott by making use of evidence obtained
unlawfully from Decator. Finally, Appellant Scott argues that the dis-
trict court treated his counsel so unreasonably during the suppression
hearing that she was rendered ineffective.

II

In evaluating the district court's denials of the various suppression
motions, we review the district court's legal conclusions de novo and
its factual findings for clear error. United States v. Williams, 10 F.3d
1070 (4th Cir. 1993).

A

Appellants' first argument is that the district court erred in conclud-
ing that Detectives Palmier and Ballard were constitutionally justified

                     7
in stopping the Toyota Camry that was driving away from 2348
Eutaw Place.

Under the Fourth Amendment, a brief, investigatory, warrantless
stop of an automobile is permissible if an officer has a reasonable sus-
picion, based on specific and articulable facts, that the occupants of
the car have committed a crime. Terry v. Ohio , 392 U.S. 1 (1968);
Delaware v. Prouse, 440 U.S. 648 (1979). As long as the investiga-
tory stop is reasonably related in scope to the circumstances which
justified the interference, the stop is constitutionally permissible.
United States v. Sharpe, 470 U.S. 675, 682 (1985).

Here, the reason that Detectives Palmier and Ballard suspected that
the occupants of the Toyota Camry might have committed the robbery
of Maryland National Bank is because the Camry had recently arrived
at, and was now attempting to drive away from, 2348 Eutaw Place,
the address to which the license plate of the bank robbers' getaway
truck had been traced. It was not unreasonable for law enforcement
officers to assume that the registered owner of the getaway truck,
Decator, might have been involved in the bank robbery, and that
Decator was either the driver of the Camry that pulled up to Decator's
residence, or the man in the passenger seat who had just been picked
up.

Appellants argue that since Detectives Palmier and Ballard were
unable to verify, prior to stopping the Camry, whether or not either
occupant of the Camry was wearing white, latex gloves, or a
sweatshirt with a "cross-oar" design emblazoned on the front, or a
dark face mask with oval-shaped openings around the eyes, the offi-
cers did not have a constitutionally sufficient basis upon which to
assume that the occupants of the Camry had committed the robbery
in question.

But Terry and its progeny require only that law enforcement offi-
cers possess a reasonable, specific, articulable basis that a suspect has
committed a crime, not incontrovertible proof that a suspect is guilty.
Here, the fact that the Camry was driving away from 2348 Eutaw
Place, the home of a suspected bank robber, was a sufficient basis,
in itself, for the officers' suspicion.

                     8
Since the stop of Decator and Jones was not unreasonably intrusive
under the Fourth Amendment, the district court did not err in denying
Decator's motion to suppress evidence of the arrest, and in denying
Decator's motion to suppress tangible evidence taken from Decator's
person, and from the trunk of the car.

B

Appellants' second argument is that there was not sufficient evi-
dence presented at the suppression hearing upon which the district
court could have reasonably concluded that Decator waived his Fifth
Amendment protection against self-incrimination. Therefore, appel-
lants argue, the district court should have suppressed Decator's state-
ment to Detective Ziegler that his truck had been stolen, which
contradicted Decator's earlier statement to law enforcement officers
that his truck was in the repair shop.

There is no dispute between the parties that Decator was effectively
in custody when Detective Ziegler began to question him about the
whereabouts of his truck. Nor is there any dispute that Detective
Ziegler's Miranda warning sufficiently apprised Decator of his rights.
The only issue in dispute is whether Detective Ziegler's testimony at
the suppression hearing established, by a preponderance of the
evidence, that Decator's waiver of his Miranda rights was knowing,
voluntary, and willful. See Colorado v. Connelly, 479 U.S. 157, 168
(1986); Miranda v. Arizona, 384 U.S. 436 (1966).

Detective Ziegler testified at the suppression hearing that after ver-
bally apprising Decator of his Miranda rights, Decator "did not ask
for an attorney and he said, you know, it'd be okay to talk to him. I
forget the exact terminology he used, but that was his indication." The
district court concluded that Detective Ziegler's testimony was truth-
ful, and there is nothing in the Record to suggest that the district
court's conclusion as to Ziegler's credibility was clearly erroneous.
But the appellants argue that even accepting that Ziegler's testimony
is true, the manner in which Decator responded to Ziegler's Miranda
warning suggests "equivocation," not a knowing, voluntary, and will-
ful waiver of his rights.

The problem with appellants' argument is that Detective Ziegler's
testimony is unequivocal, and thus not open to interpretation. Detec-

                    9
tive Ziegler testified that although he could not recall the precise lan-
guage Decator used, it was perfectly clear to Ziegler that Decator was
cognizant of his legal rights, and that, nonetheless, it was okay for
Ziegler to ask him questions. Since the only rational interpretation of
Ziegler's testimony is that Decator knowingly, voluntarily, and intelli-
gently waived his Miranda rights, the district court's conclusion to
that effect was not in error.

C

Appellants' third argument is that the district court erred in con-
cluding that law enforcement officers were constitutionally justified
in opening the trunk of the Toyota Camry without a warrant, and then
searching the contents of the backpack found within it.

In United States v. Ross, 456 U.S. 798 (1982), the Supreme Court
held that if law enforcement officers have probable cause to believe
that there is contraband, or evidence of criminal activity, somewhere
inside an automobile, it is constitutionally permissible, under the
Fourth Amendment, to search the automobile without a warrant.
Since the "scope of the warrantless search [of an automobile] based
on probable cause is no narrower -- and no broader-- than the scope
of a search authorized by a warrant supported by probable cause," id.
at 823, even closed containers (such as backpacks found within the
trunk of the car) may also be opened and searched without a warrant,
as long as there is probable cause to believe that the container con-
tains contraband or evidence of a crime. Id., at 823-24. "The scope of
a warrantless search of an automobile . . . is not defined by the nature
of the container in which the contraband is secreted," but "by the
object of the search and the places in which there is probable cause
to believe that it may be found," id. at 824.

Here, appellants' contention that law enforcement officers lacked
probable cause to believe that the trunk of the Camry might contain
contraband, or evidence of criminal activity, is without merit. While
it is true, as appellants argue, that "the Toyota Camry did not match
the description of the truck witnesses had observed leaving the area
of the Maryland National Bank on the morning of 8 June 1994," and
that "[t]he license plate of the truck and the license plate of the
[Camry] were different," it is also true that the driver of the Toyota

                     10
Camry was the registered owner of the robbers' getaway truck, and
that dye-stained, white, latex, surgical gloves were found on the floor
of the parking pad from which the Camry had just departed.

Since law enforcement officers had probable cause to believe that
the trunk of the Camry might contain further evidence of Decator's
involvement in the robbery of Maryland National Bank, they were
constitutionally justified in opening the trunk, as well as the backpack
inside it, without a warrant. See United States v. Ross, 456 U.S. 798
(1982); Arkansas v. Sanders, 442 U.S. 753, 760 (1979).

D

Appellants' fourth argument is that the district court erred in con-
cluding (i) that Agent Dougher was justified in stopping Scott; (ii)
that Detective Folio was justified in making a warrantless search of
Scott's duffel bag; and (iii) that law enforcement officers were justi-
fied in making a brief, warrantless search of Scott's motel room.

1. Agent Dougher's Decision to Stop Scott

According to appellants, "[t]he Record . . . reflects that, as with the
Decator [stop], the stop [of Scott] appeared to be based on consider-
ation of racial appearance alone." In making this contention, appel-
lants mischaracterize the nature of the evidence presented at the
suppression hearing. Law enforcement officers were surveilling the
perimeter of the Howard Johnson Motel on Route 40 because Deca-
tor, a likely participant in that morning's bank robbery, had recently
received several phone calls, possibly from an accomplice, that origi-
nated from one of the rooms in the Howard Johnson Motel on Route
40. When Scott exited the back entrance of the Howard Johnson
Motel on Route 40, officers observed that he was carrying a grey,
overstuffed, athletic bag, which matched the description of the grey,
money-filled duffel bag that the bank robbers were reportedly carry-
ing when they left Maryland National Bank. When Agent Dougher
confronted Scott inside the mall, and requested that Scott put the duf-
fel bag on the ground, Agent Dougher's suspicion that Scott might
have participated in the bank robbery became all the more reasonable
when Scott ignored his request, hit him in the face with the bag, and
then attempted to flee.

                     11
2. Detective Folio's Search of Scott's Duffel Bag

Detective Folio testified during the suppression hearing that when
he entered the shopping mall, and saw Agent Dougher tackling Scott
to the ground, "everything was happening so fast. Arms were flying,
feet were flying, bags were flying, coat racks were flying, coats were
flying."

Scott's grey duffel bag was also flying, first towards Agent
Dougher's head, and then onwards, eventually landing on the floor of
the mall. Before Detective Folio could rush to Agent Dougher's assis-
tance, Dougher and Scott were off and running on a chase through
Marshall's department store.

The circumstances facing Detective Folio were as follows: a man
suspected of participating in an armed bank robbery had just hurled
a duffel bag into a mall full of bystanders, and Agent Dougher, who
was chasing the suspect, might need assistance in the near future.
Fearing that the duffel bag might contain a loaded weapon, and that
he could easily lose possession of the bag in the midst of such confu-
sion, Detective Folio decided to quickly examine the bag's contents.
When asked during the suppression hearing why he didn't first obtain
a warrant before checking the contents of the bag, Folio responded,
"I didn't think there was a need for a search warrant, Your Honor . . .
public safety was involved."

We agree. Detective Folio's decision to quickly check the bag's
contents, in order to ensure that the bag did not contain loaded "ma-
chine pistols," or the security guard's loaded .357 magnum, was cer-
tainly within the "exigent circumstances" exception to the Fourth
Amendment's prohibition of unreasonable searches and seizures. See,
e.g., Cady v. Dombrowski, 413 U.S. 433, 442, 446 (1973) ("to protect
the public from the possibility that a revolver would fall into
untrained or perhaps malicious hands," police officer was constitu-
tionally justified in opening the trunk of a seized car without a war-
rant).

3. The Search of Scott's Motel Room

When law enforcement officers initially entered Scott's motel room
without a warrant, they did so only to quickly verify that a possible

                    12
fourth suspect was not hiding there, and the officers did not look
for, nor accidentally discover, any tangible evidence that could have
been the basis of a motion to suppress. After discovering that the
room was empty, officers secured the premises until a warrant could
be obtained. According to Detective Folio, who assisted in filling out
the application for a search warrant, the application contained no
information whatsoever that resulted from the initial entry, and so the
evidence ultimately discovered in the hotel room was not tainted in
any way by the initial, warrantless search of the room. Even assum-
ing, solely for the sake of argument, that law enforcement officers
searching for a fourth suspect were constitutionally obliged to wait
outside the hotel room until first obtaining a search warrant, since the
evidence ultimately seized from the hotel room was discovered pursu-
ant to a valid warrant obtained independently of the initial search, the
evidence was therefore admissible, and the district court did not err
in denying the motion to suppress it. See United States v. Curtis, 931
F.2d 1011, 1013 (4th Cir. 1991), cert. denied, 502 U.S. 881 (1991).

E

Appellants' fifth argument is that all evidence derived from the sei-
zure of Decator's beeper -- the arrest of Scott, and the contents of the
duffel bag and hotel room -- was tainted, and therefore should have
been suppressed, since the initial stop of Decator, which led to the sei-
zure of the beeper, was unlawful. But since we have already deter-
mined that the initial stop of Decator was constitutionally permissible,
appellants' fifth argument is without merit.

III

Finally, Appellant Scott contends that during the suppression hear-
ing the district judge treated Scott's counsel so harshly as to render
her ineffective, and we review this contention de novo. United States
v. Parodi, 703 F.2d 768, 776-78 (4th Cir. 1983).

Contrary to appellant's argument, the Record of the suppression
hearing does not suggest that the district court was unduly harsh, or
that Scott's counsel was unable to effectively present Scott's defense.
Counsel's cross-examinations were vigorous, and counsel did not hes-

                    13
itate to challenge the trial court's factual findings and legal conclu-
sions.

As an alternative basis for reversing Scott's conviction, appellant
argues that the court's treatment of Scott's counsel during the sup-
pression hearing "reflect[ed] a personal prejudice and bias on its
face," a "defect which is per se reversible." Appellant's contention is
groundless. We have reviewed the transcript of the suppression hear-
ing, and it is unmistakably clear that the district court's denial of the
various suppression motions was based on nothing but a rational con-
sideration of the evidence before it.

Accordingly, the district court's treatment of Scott's counsel during
the suppression hearing is not a basis for reversing Scott's conviction.

IV

For the foregoing reasons, appellants' convictions are

AFFIRMED.

JACKSON, District Judge, dissenting:

I respectfully dissent from the majority opinion. I believe the Dis-
trict Court erred in its failure to grant the motion to suppress the evi-
dence. The majority opinion reasons that the law enforcement
officials had a reasonably articulable suspicion to justify the stop of
the vehicle which Decator was driving. The majority concludes that
"the fact that the Camry was driving away from 2348 Eutaw Place,
the home of a suspected bank robber, was sufficient basis, itself, for
the officer's suspicion." In fact, the Camry's departure from 2348
Eutaw Place was the only basis existent at the time of the stop for the
officer's suspicion. The government has put forth only two other pos-
sible factors for the stop: that the occupants of the car were two Black
males, and that one occupant was larger than the other, two character-
istics that partially match the descriptions given by witnesses to the
robbery. This partial identification, however, is undermined by the
testimony of Detective Nick Palmier ("Palmier"), and Detective Fred-
erick Ballard ("Ballard"), who performed the stop.

                     14
Palmier and Ballard were present in the vicinity of 2348 Eutaw
Place as part of the ongoing investigation of the bank robbery. They
were specifically looking for the black Toyota pickup used in the
crime, as well as two individuals who matched the descriptions given
by witnesses at the bank. (App. 35, 175). Palmier testified that he ini-
tially observed the car, a green Toyota Camry, entering the alley and
parking at 2348 Eutaw Place. (App. 143). This car did not match the
description of the getaway vehicle for which the officers were search-
ing. The car was occupied by a single individual-- a Black male.
(App. 153-54). Palmier was aware that utility records had placed an
individual named Kittrell Decator at the address, and that the black
Toyota pickup truck used in the robbery was also registered to a Kit-
trell Decator. (App. 142). The motor vehicle records had supplied a
general description of Decator as a black male, 5' 9" and 140 lbs.
(App. 84). Palmier was unable to determine the body type (height,
weight) of the driver of the Camry, as he could only observe the
driver from the neck up. (App. 156, 176). In fact, the only observation
he could make of the driver was that he wore a beard, a characteristic
that had not been reported by any witness to the bank robbery. (App.
156). Detective Palmier had the tag on the Camry checked; the car
was a leased vehicle registered to an automobile dealer. (App. 144).
Other than the driver's race, the Detectives could not connect any
detail of either the description given by witnesses to the crime, or the
department of motor vehicles information on Kittrell Decator, to the
Camry or its occupant. Detective Palmier testified as follows about
the decision to stop the vehicle:

          Q So any decision with regard to pulling over that vehicle
          -- the parking space was no your decision, is that right?

          A That vehicle was going to get stop once it left, either by
          myself or Detective Ballard, sir, yes.

          Q Detective Palmier, that was not your decision to make
          the stop on that vehicle, is that correct?

          A I did not stop it, but me and Detective Ballard con-
          ferred, and that vehicle was going to be stopped.

(App. 158). Later in his testimony, Palmier stated:

                    15
          Q Okay. And this was not on your order that the vehicle
          was stopped?

          A No, sir. But we did discuss that this vehicle wasn't
          going to leave without the occupants being identified.

(App. 177). Detective Ballard confirmed that he discussed the Camry
with Palmier, and testified that after he conferred with Palmier, he
returned to his vehicle in order to be ready when the Camry left 2348
Eutaw Place. (App. 239-40). At the time the officers made the deci-
sion to perform the stop,1 the point in time in which the government
must argue the officers had specific, articulable suspicion, the officers
were only aware of one individual, of indeterminate size,2 whose sole
identifying feature, his beard, did not match the description given by
witnesses to the robbery.

On the basis of this testimony, I am unable to conclude that the
officers relied on any part of the description, save that of the race of
the driver, when they made their decision to stop the Camry. Racial
_________________________________________________________________
1 Detective Ballard testified that he stopped the Camry on his own ini-
tiative, and not upon the orders of Palmier. (App. 248). It is clear from
the testimony, however, that the two detectives conferred about the ques-
tion of whether to stop the Camry, and came to the conclusion that a stop
was proper prior to the departure of the Camry from 2348 Eutaw Place.
2 Palmier does testify that the second Black male was of a heavier build
then the first. (App. 144). However, the record fails to explain how Pal-
mier was able to discern this before the stop, as he testified he could only
observe occupants of the car from the neck up. (App. 156). He also testi-
fied that he was unable to determine the build of the driver. (App. 176).
Additionally, at the time Ballard blocked the path of the Camry, Palmier
was sitting in his vehicle, unable to see the Camry leave. (App. 248). Pal-
mier observed the actual stop of the vehicle, which now contained two
individuals, through his rear view mirror. (App. 144, 158). Detective
Ballard did not testify to any observations of the relative size of the indi-
viduals at the time of the stop. Neither officer observed the individuals
entering the Camry. (App. 158, 239). The government has failed to show
that the relative sizes of the individuals were taken into consideration
when the stop was performed; in any case, the testimony of Palmier
quoted supra makes it clear that the decision to stop the Camry was
made before any observation of a passenger in the Camry.

                     16
characteristics, standing alone, are an impermissible basis upon which
to seize and search individuals. United States v. Brignoni-Ponce, 422
U.S. 873, 885-87 (1975). Therefore, we are left with the sole basis for
the stop, and all developments arising out of the stop, being the identi-
fication of 2348 Eutaw Place as the residence of the bank robber.
Once the officers observed someone driving up to that building, they
made the decision to stop that individual with no other reasonable,
articulable basis for suspicion.

I believe that there is no factual support for the linchpin to the
majority opinion, that is, that the Camry was leaving the home of a
suspected bank robber. Evidence contained in the record, as well as
excerpts of the testimony from the suppression hearing cast consider-
able doubt on the majority assumption that the Camry leaving 2348
Eutaw Place, Baltimore City, could be reasonably connected to the
individual named Kittrell Decator, whose truck was used in the rob-
bery.

The majority asserts that the black Toyota pickup truck used in the
bank robbery had been traced to 2348 Eutaw Place. The record, how-
ever, reveals that the truck was registered to two individuals: a Kittrell
Decator, a Black male, listed as residing at 4238 Goodson Court, Bel-
camp, Hartford County, and a Rita Decator Holmes, a Black female,
listed as residing at 4815 Melrose Road in Baltimore. (App. 84).
These two addresses were investigated; what, if anything, was learned
at the addresses is not clear from the record. (App. 34, 84). A search
of Baltimore Gas and Electric Company records revealed that a Kit-
trell Decator had utility services listed in his name at 2348 Eutaw
Place, in Baltimore. One would expect that as a matter of prudent
investigation, the officers decided to investigate the Eutaw Place
address, in addition to the addresses in Hartford County and Melrose
Road, despite the fact that the addresses actually listed contained in
the truck registration would seemingly have a higher indicia of reli-
ability. The record, however, does not reveal why the investigators
focused upon Eutaw Place. The record does show, however, that dur-
ing their three hours of surveillance over 2348 Eutaw Place, the offi-
cers on the scene never took any steps to verify that this was indeed
the residence of Kittrell Decator, or that this particular Kittrell Deca-
tor was the same individual as that listed on the truck registration, nor
did they establish which unit Kittrell Decator lived in. (App. 56, 76,

                     17
156, 246-47). It is not clear from the testimony of the detectives that
performed the stop as to what extent they were aware of the investiga-
tion of the two other possible addresses. It does suggest, however, that
they were aware that the 2348 Eutaw address had come from sources
other than the registration of the getaway vehicle. (App. 142, 240-41).
In fact, the record shows that the officers performing the stop were
unsure Kittrell Decator lived at the address at all. Detective Ballard
testified that one of his purposes in carrying out the stop was to estab-
lish "who occupied the house exactly." (App. 249). What is clear from
the record is that they were aware that even if Kittrell Decator lived
at 2348 Eutaw Place, his was not the only residence at that address.

Detective Ballard, who actually stopped the Camry, testified in part
as follows:

          Q This is a neighborhood that's fairly characterized as
          being predominantly black, is it not, sir?

          A Predominantly.

          THE COURT: You mean by this the Eutaw Place area?

          MR. BERNIER: Yes, sir, Your Honor. Thank you.

          Q And is it fair to say that you had an opportunity to look,
          at least from a general distance, as to what that residence
          2348 really is in terms of it -- is it an apartment, could you
          tell, from where you were as -- that this was an apartment
          converted building?

          A I believed it was an apartment building.

          Q Okay. And you knew that --

          THE COURT: You believe what?

          Q And prior to setting up your surveillance or during the
          course of your surveillance, were you made aware of
          whether -- or what apartment Mr. Decator lived in?

                    18
        A No.

        Q Had you checked any of the mailboxes or anything like
        that?

        A No, I didn't personally approach the house.

        Q Okay. And when this individual backed the car into that
        parking pad, you did not see him exit, correct?

        A That's correct.

        Q And you don't know where he entered the building, cor-
        rect?

        A No, I don't.

        Q And you don't know what apartment he went into?

        A No, I don't.

        Q And you did not see him re-exit the building or re-enter
        the vehicle?

        A No, sir.

(App. Pp. 246-47). In referring to 2348 Eutaw Place Detective Pal-
mier, testified "when I drove by it I could see it was like a three-story
building." (App. 156). At the time of the stop, this testimony would
indicate, the detectives were aware that 2348 Eutaw Place was not a
single family residence.3 They were also aware that they did not know
if the driver of the Camry had visited Kittrell Decator's residence, or
one of the other apartments in the building. This inability to connect
the Camry with Kittrell Decator's residence undermines the authority
of Detectives Ballard and Palmier to stop, search, and seize the
Camry and its occupants.
_________________________________________________________________
3 These observations are confirmed by Detective O'Hara, who was on
the scene but did not participate in the stop of the Camry, who testified
that there is "more than one apartment." (App. 77).

                     19
Terry v. Ohio, 392 U.S. 1 (1968), provided police with the limited
authority to "search" and "seize" a person within the meaning of the
Fourth Amendment on less than probable cause. However, the law
enforcement official who conducts the search or seizure must possess
the requisite degree or quantum of suspicion to satisfy the require-
ments of the Fourth Amendment. That degree of suspicion must be
reasonable and based upon articulable, objective facts, together with
rational inferences that can be drawn from those facts. When evaluat-
ing the reasonable suspicion held by law enforcement personnel at the
time of a Terry search or seizure, only the facts and circumstances
known to the officer at the time of the stop or search are to be consid-
ered.

Here the officers knew that there were three or more bankrobbers,
that they were Black, that the getaway vehicle was a black Toyota
pickup, and that it was registered to a Kittrell Decator at 4223 Good-
son Court, Belcamp, Hartford County, Maryland and a Rita Decator
Holmes at 4815 Melrose Road, Baltimore. The police officers also
knew that utility records showed a Kittrell Decator with utility service
at 2348 Eutaw Place, an apartment building. This information was
insufficient to raise an articulable suspicion when the officers, search-
ing for a black Toyota pickup containing two or more Black males,
one larger than the other, observed a dark green Camry driven by a
single Black male travel slowly down the alley, and back into a park-
ing pad located at the rear of the 2348 Eutaw Place, an apartment
building. The car obviously did not match the description of the truck
used as a getaway vehicle. The clothing worn by the occupant did not
match the robber's clothing as reported. The facial hair of the driver
did not match the description of the bank robbers. The detectives had
no idea who the driver of the Camry was, and did not have a picture
of Decator or any robber. They could not establish the relative height
or weight of the driver in order to compare the driver to the informa-
tion known about Kittrell Decator. They did not see the driver enter
the premises under surveillance. They did not determine what apart-
ment the driver entered, or if the apartment he entered was connected
to the same Kittrell Decator to whom the getaway vehicle was regis-
tered and who was suspected of bank robbery. They did not know
who occupied the other apartments, or if the driver of the Camry was
the occupant of an apartment other than Mr. Decator's. The officers
reported no suspicious behavior on the part of the Camry or its occu-

                     20
pants, and the individuals made no attempt to evade the officers.
Other than the driver's race, they were unable to confirm any aspect
of the composite description eye witnesses to the bank robbery had
given. This was not a high crime area of town, it was not a suspicious
time of day, and it was in an area heavily traveled by Black individu-
als. (App. 238, 246, 249, 261). On the facts known to the officers on
the surveillance, there was nothing unusual about the conduct of a
Black male arriving at, and two Black males driving away from, an
apartment building in mid afternoon in a Black community in Balti-
more five hours after the bank robbery.

It is illustrative to compare the instant case with the situation pres-
ented in United States v. Sprinkle, 106 F.3d 613 (4th Cir. 1997). In
Sprinkle, an officer stopped a vehicle containing two individuals
because 1) the vehicle was parked in a high crime neighborhood, 2)
he personally knew one of the occupants, and knew he had a history
of criminal activity; 3) observed the two occupants in the car act in
a manner the policeman interpreted as suspicious, 4) believed the
occupant of the car was trying to avoid observation, and 5) the officer
believed the driver of the vehicle was attempting to avoid their scru-
tiny by driving away (although the car left in an objectively normal
fashion). In comparison, the instant case involves a stop performed
when the only objective fact the officers can assert is that the vehicle
and its passengers were in the vicinity of the possible residence of a
suspect. Every other objective criteria in the instant case indicated
that the individuals in the Camry were not "engaged in illegal activ-
ity," the reasonable articulable suspicion of which is required for a
Terry stop. Sprinkle, 106 F.3d at 617. Yet while this Court recently
found there was insufficient basis for a stop in Sprinkle, 106 F.3d at
618-19, here the majority finds sufficient basis under these seemingly
lesser circumstances.

The government has simply not met its burden of proof to establish
justification for the alleged stop. When the officers stopped the
Camry, they knew only that the car contained two individuals with the
same racial characteristics of the robbers but no other similar features
that the officers could ascertain. The officers knew these two individ-
uals were leaving in apparently normal circumstances from an apart-
ment building -- an apartment building that might have a resident
who might have been involved in a bank robbery that took place ear-

                    21
lier in the day. At best, stopping these two individuals might be called
lucky. After all, it seems only fortunate that the first Black males the
officers stopped happened to be the bank robbers.

The description the officers possessed was not sufficiently unique
to present a reasonable degree of selectivity from the group of all
potential suspects. Therefore, under the information and observations
the officers possessed at the time of the stop, any Black males depart-
ing the apartment building in question would have satisfied the offi-
cers' criteria, and would have been stopped in the same manner. Such
a stop would have been in violation of those individuals' rights under
the Fourth Amendment. This is precisely the type of"unparticularized
suspicion or hunch" that the Supreme Court of the United States has
found impermissible. Terry, 392 U.S. at 27; United States v. Sokolow,
490 U.S. 1, 7 (1989).

The government's brief states that "the detectives, seeking to inves-
tigate the bank robbery, were anxious to learn the identity of the occu-
pants of the vehicle and whether they had any information concerning
Kittrell Decator." The government is arguing that the detectives were
trying to gather further information about the apartment building and
stopping people who were departing that building for the purpose of
developing information. This is supported by the testimony of Detec-
tive Ballard, who recognizes that while he and Palmier were aware
there was a possibility they might come across Kittrell Decator, his
primary purpose in performing the stop was chiefly one of intelli-
gence gathering:

          Q Okay. And I would like you for me to tell me what your
          belief at the point in time you pulled this vehicle over or you
          cut this vehicle? What did you seek to gain when you pulled
          that -- stopped that vehicle from going down the alley?

          A I think that the least I could have gained in my mind
          right now that was the two gentlemen could tell me more
          about the house.

          THE COURT: The two -- to tell you what, sir?

                    22
          THE WITNESS: More about the house and who lived
          there and who occupied the house exactly. And when I
          approached, my first thing as an investigator, fugitive inves-
          tigator is to identify the individual that I'm talking to at the
          time.

          BY MR. BERNIER (CONTINUED):

          Q Now this was essentially a flier then. You were taking
          a shot at seeing -- maybe this was the people you wanted
          in the car?

          A I knew that possibility exists.

          Q That's what you were hoping?

          A Well, I wasn't hoping that. I knew that that could be a
          possibility.

(App. 248-49). The problem with stopping individuals simply to
ascertain identity because the officer feels the individual might have
useful information is that this is legally impermissible. Law enforce-
ment officers are prohibited from "stopping and demanding identifi-
cation from an individual without any specific basis for believing he
is involved in criminal activity." Brown v. Texas, 443 U.S. 47, 52
(1979) (emphasis added); accord United States v. Hensley, 469 U.S.
221, 232 (1985). If the officers do not have a reasonable, articulable
suspicion that the individuals being stopped are about to commit, are
committing, or have committed a crime, they cannot be seized. Sim-
ply believing they might have useful information cannot justify seiz-
ing non-suspects under the Fourth Amendment. Detective Ballard
physically blocked the Camry's departure, effectively seizing the
individuals. (App. 144, 240-41). See United States v. Grey, 883 F.2d
320, 322 (4th Cir. 1989) (A seizure occurs when the officer uses
physical force to restrain the liberty of a person). Terry has long
established that police have no right to detain persons against their
will absent a reasonable suspicion that they have been involved in or
are about to perpetrate a crime. Thus, the desire to get information
from residents of 2348 Eutaw Place in no way justifies the stop of the
Camry.

                    23
The officers involved have suggested that when they stopped the
Camry to gather information, they believed there was a possibility
Kittrell Decator was in the car. (App. 241). Knowing there is some
small possibility of stumbling across the robbers, however, is not
equivalent to possessing a reasonable, articulable suspicion that the
robbers were indeed in the car. I believe, as I have argued supra, that
objectively speaking, there was no reasonable, articulable suspicion
that Kittrell Decator was in the Camry. However, setting aside for a
moment the objective evaluation of the evidence, it is clear from the
detectives' own actions and testimony that the two officers directly
involved in the decision to seize the Camry did not possess a reason-
able suspicion in their own minds that the car contained Kittrell Deca-
tor when they decided to perform the stop.

Detectives Ballard and Palmier are experienced law enforcement
officers, having served twenty three years and nine and a half years,
respectively. (App. 141, 236). Law enforcement officials are quite
understandably concerned for their own safety when dealing with
criminals or suspected criminals. Ballard testified, for instance, that
he was wearing a bulletproof vest. (App. 242). The individuals carry-
ing out the bank robbery had been reported to be heavily armed, per-
haps with automatic weapons. (App. 31, 141). Ballard, who
physically stopped the Camry, was facing two unknown individuals.
(App. 240). The government now asserts, as it must, that Ballard had
a reasonable, articulable suspicion that these two men were the bank
robbers. Palmier testified that he was trained to pull his gun ninety-
nine percent of the time when stopping suspected criminals. (App.
159-60). The government asserts that Detective Palmier had a reason-
able, articulable suspicion that the men in the Camry were the bank
robbers who had been reported armed and dangerous. However, when
these two experienced officers made the decision to stop the Camry,
and when they approached the vehicle, both were so confident that the
car did not contain Kittrell Decator or any other bank robber that
neither of them pulled their weapons. (App. 159-60, 242-43).

This, then, is the question the majority does not address. If the offi-
cers performing the stop had so little reasonable, articulable suspicion
in their own minds that they were about to stop a criminal, that they
took no steps to protect themselves from a potentially lethal situation,
how may this Court, after the fact, attribute such reasonable, articul-

                    24
able suspicion to them? The answer was given by Detective Palmier
in his testimony:

          Q Okay. And neither of you had your guns drawn. Is that
          because you did not believe this to be Mr. Decator in here?

          A I did not know that it was him, that's correct.

          Q Okay. But that was your suspicion or did you have a
          suspicion that it was Mr. Decator?

          A I just felt that it may not have been him at that time. If
          I thought for sure it was him, my gun would be drawn, yes,
          sir.

(App. 177-78). The officers who performed the stop of Mr. Decator
and Mr. Jones did not possess a reasonable, articulable suspicion.
Detective Palmier has stated so under oath.

Because the initial stop of the Camry violated the Fourth Amend-
ment, the evidence seized from the vehicle, as well as all statements
Appellant Decator and Mr. Jones made, are inadmissible. In view of
my position on the initial stop, I do not express any position regarding
any independent basis for Appellant Scott's arrest. On this record
before the court, I would reverse the judgement of the District Court.
Therefore, I respectfully dissent.

                    25